Citation Nr: 0524520	
Decision Date: 09/08/05    Archive Date: 09/21/05	

DOCKET NO.  00-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 14, 
1990, for a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from October 1960 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2001 the Board issued a decision denying effective 
dates prior to February 14, 1990, for a 60 percent evaluation 
for lumbosacral strain and a total rating based on individual 
unemployability due to service-connected disability.  By 
order dated June 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion vacating and 
remanding the Board's March 2001 decision.  

A November 2002 Board decision denied effective dates prior 
to February 14, 1990, for a 60 percent evaluation for 
lumbosacral strain and a total rating based on individual 
unemployability due to service-connected disability.  By 
order dated December 2004 the Court affirmed the Board's 
decision with respect to an effective date prior to February 
14, 1990, for a 60 percent evaluation for lumbosacral strain 
and vacated and remanded the Board's decision with respect to 
an effective date prior to February 14, 1990, for a total 
rating based on individual unemployability due to service-
connected disability.  Copies of the joint motion and the 
Court's orders have been included in the veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  You will be notified if 
further action is required on your part.


FINDINGS OF FACT

1.  A July 1979 RO decision denied a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  The veteran did not appeal 
that decision and it is final.  

2.  The veteran submitted an informal claim for a total 
disability rating based on individual unemployability due to 
service-connected disability on February 2, 1983. 


CONCLUSION OF LAW

The criteria for filing a reopened claim for a total 
disability rating based on individual unemployability due to 
service-connected disability on February 2, 1983, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.3400(o)(1)(2), 
4.16 (2004); See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The statement of the case and supplemental statements of the 
case have provided the veteran and his representative with 
the governing legal criteria relating to the issue on appeal, 
the evidence necessary to substantiate the veteran's claim, 
the evidence considered, and the reasons for the decision 
reached.

A September 2002 letter from the veteran indicates that he 
has nothing further to submit.  In a July 2005 letter the 
veteran's representative indicates that there is no 
additional evidence or argument to submit in support of the 
veteran's claim.  The letter further indicates that the 
veteran was waiving any further VCAA notice or development 
because further development was irrelevant because the issue 
centered on a document filed in 1983.  

With consideration of the letter from the veteran's 
representative, and the particular circumstances of this case 
with respect to the issue of an earlier effective date, the 
Board concludes that there is no prejudice to the veteran as 
a result of VA not undertaking any further attempt to provide 
notice.  Further, there is no further development that could 
be accomplished.  Accordingly, the Board concludes that the 
veteran is not prejudiced as a result of VA not undertaking 
any further notice or development with respect to the VCAA.  


The Merits of the Claim

The Court's December 2004 decision directs the Board to 
consider the veteran's argument that a February 1983 letter 
from the veteran was an informal claim for a total disability 
rating based on individual unemployability due to service-
connected disability.  

Lumbosacral Strain is the veteran's only service connected 
compensable disability.  An October 1978 RO decision granted 
a 20 percent evaluation for the veteran's service-connected 
lumbosacral strain and denied a total disability evaluation 
based on unemployability due to service-connected disability.  
The veteran did not appeal that action.  A September 1979 RO 
decision continued the 20 percent evaluation and denied a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  The 
veteran was notified of that decision, and his appellate 
rights, but he did not initiate an appeal and it became 
final.  

On February 14, 1990, the veteran submitted an informal claim 
for an increased evaluation for his service-connected 
disability, then evaluated as 20 percent disabling.  A June 
1999 RO decision granted a 60 percent evaluation for the 
veteran's lumbosacral strain, effective February 14, 1990.  
The veteran submitted a formal claim for a total rating based 
on individual unemployability due to service-connected 
disability on August 6, 1990.  The June 1999 RO decision also 
granted a total rating based on individual unemployability 
due to service-connected disability effective February 14, 
1990.  

With respect to the veteran's argument that his February 1983 
letter constituted an informal claim for a total disability 
rating based on individual unemployability due to service-
connected disability, it is asserted that the veteran 
indicated in that letter that he was unable to work and 
supplied supporting statements indicating that his back 
disability rendered him unemployable.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2004).  

In the case of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001), the United States Court of Appeals held that "Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the 'identify the 
benefit sought' requirement under 38 C.F.R. § 3.155(a) is met 
and the VA must consider TDIU."  Id. at 1384.  In Roberson 
the veteran had submitted an application for benefits for 
psychiatric problems and indicated that he had not worked in 
almost a year.  It also included a statement from his wife 
describing his behavior and his inability to remain employed.  
Also included was evidence that the veteran had been 
hospitalized at a VA hospital with a diagnosis of post-
traumatic stress disorder and alcohol dependence.  Further, a 
VA examination indicated that Roberson had been unemployed 
for two years and the VA examiner diagnosed the veteran with 
post-traumatic stress disorder.  Also included with the VA 
examination was a report indicating that the veteran had held 
different jobs over a six-year period with the jobs lasting 
from a couple of weeks to several months.  

On February 2, 1983, the VA received a letter written by the 
veteran to his Senator.  The Board has reviewed this letter 
together with evidence the veteran submitted in order to 
identify what claim if any the veteran was making and what 
benefit the veteran identified that he was seeking.  

The letter initially addresses a request for waiver of a loan 
debt.  It then indicates that the veteran had closed his 
business.  It states that the veteran was "unable to handle 
the work because of my back injury."  The letter goes on to 
state that the veteran was "Currently...not working."  The 
veteran indicates that "No one wants to hire a person with a 
back injury."  The veteran then indicates that he would again 
like to request that the Senator reopen his case and have an 
increase in his disability.  The letter continues that the 
veteran's "back injury" had "hindered" the veteran "from 
being a productive person."  

In March 1983 the veteran submitted additional evidence 
including a statement indicating that because of increased 
pain in his back and legs he could not perform as owner and 
furniture refinisher of a business.  Therefore, he was 
transferring the business to another.  He also submitted 
copies of a VA hospital summary, dated in July 1973, relating 
to a fracture of the distal left femur secondary to a gunshot 
wound with angulation.  The veteran also submitted lay 
statements from five different individuals who indicated that 
they were aware that the veteran's back bothered him.  One of 
the statements indicated that the individual had to drive the 
veteran's truck for him because of his back.  It also 
indicated that when he and the veteran went for a game of 
billiards the veteran would complain of back pains and he 
would have to drive the veteran home.  In another statement 
it was indicated that since the veteran could no longer 
support the provider of the statement and the veteran's son 
they must leave.  

The veteran also submitted statements from five employers or 
potential employers, which indicated that they could not use 
him either because he was unable to lift, or due to his 
physical condition.  

The veteran also submitted several medical records.  An 
August 1978 private treatment record indicated that the 
veteran had an acute muscle strain and should not work for at 
least two weeks at which time he would be seen again.  A July 
1978 private treatment record indicated that the veteran had 
lumbosacral strain.  The prognosis was unknown because there 
was no followup care.  A July 1978 VA treatment record 
indicated that the veteran had chronic thoracolumbar strain 
and the prognosis was fair.  A March 1981 private treatment 
record indicates that the veteran had sustained a low lumbar 
strain.  It indicates that the veteran had been advised to 
resume his usual activities.  An April 1981 VA treatment 
record indicates that the veteran had lumbosacral strain and 
his prognosis was guarded.  

The veteran also submitted additional statements from 
acquaintances, which indicate that he experienced back pain, 
with one indicating that he could not employ the veteran 
because the veteran could not lift or stoop over.

A June 1983 RO decision continued the 20 percent evaluation 
for the veteran's service-connected low back disability, 
concluding that there were no objective facts or findings 
shown to warrant reevaluation or reexamination of the 
service-connected back disorder.  

After reviewing the letter received from the veteran in 
February 1983, together with the other evidence the veteran 
submitted immediately thereafter, it appears that the veteran 
was seeking the highest rating possible and submitted 
evidence which tends to indicate that he was unemployable.  
While specific words requesting a total disability rating 
based on individual unemployability due to service-connected 
disability were not used, with consideration of Roberson, the 
record supports the conclusion that the veteran submitted 
evidence of unemployability.  Therefore his February 2, 1983, 
communication may be accepted as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability because it identified this as 
the benefit sought.  38 C.F.R. § 3.155(a); Roberson.


ORDER

A reopened claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was received on February 2, 1983.  To this extent 
the appeal is granted. 


REMAND

In light of the above conclusion that a reopened claim for a 
total disability rating based on individual unemployability 
due to service-connected disability was received on February 
2, 1983, additional adjudication, with appropriate 
consideration of 38 C.F.R. § 4.16(b) by the RO, is necessary 
prior to further Board review.  

Accordingly, the appeal is REMANDED for the following:

1.  Readjudicate the issue of entitlement 
to an effective date earlier than 
February 14, 1990, for a total rating 
based on individual unemployability due 
to service connected disability in light 
of the above conclusion that a reopened 
claim for a total disability rating based 
on individual unemployability due to 
service-connected disability was received 
on February 2, 1983.  Appropriate 
consideration should be given to 
38 C.F.R. § 4.16(b), with referral to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration if indicated.  

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes appropriate governing law and 
regulations not previously provided, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


